Citation Nr: 0814595	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-37 418	)	DATE
	)
	)


THE ISSUE

Whether a September 14, 2005 Board decision should be 
reversed or revised on the basis of clear and unmistakable 
error (CUE). 


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The movant had active military service from February 1966 to 
January 1968.  

In a September 14, 2005 Board of Veterans' Appeals (Board) 
decision, the movant's claims of entitlement to an increased 
(compensable) disability rating for a scar of the left knee 
and entitlement to service connection for a left shoulder 
disorder were dismissed; these claims are not at issue in the 
present case.  In addition, the movant's claim of entitlement 
to service connection for hairy cell leukemia was denied.  
The movant contends that clear and unmistakable error (CUE) 
was committed when the Board denied his hairy cell leukemia 
service connection claim.

In June 2006, the movant submitted a request for 
reconsideration.  In a June 2007 ORDER issued by the United 
States Court of Appeals for Veterans Claims (Court), the 
Court agreed with the argument set forth by the Secretary of 
the Department of Veterans Affairs (VA) that the request for 
reconsideration was untimely (more than 120 days after the 
Board decision was issued).  The Court dismissed the 
reconsideration claim.  Therefore, the only issue that 
remains is the claim on appeal listed on the title page.


FINDING OF FACT

The moving party has not shown that either the correct facts 
as they were known at the time of the September 2005 Board 
decision that denied service connection for hairy cell 
leukemia were not before the adjudicator or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied. 


CONCLUSION OF LAW

The Board's September 2005 decision, which denied the claim 
of entitlement to service connection for hairy cell leukemia, 
did not contain clear and unmistakable error (CUE).  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist has little, if any, bearing on a 
motion for clear and unmistakable error (CUE) in a Board 
decision, the denial of which is the subject of this appeal.  
See Livesay v. Principi, 15 Vet.  App. 165, 178-79 (2001).  

The Merits of the Claim

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as there 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  
All final Board decisions are subject to revision except: 
(1) decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction; and (2) 
decisions on issues which have subsequently been decided by 
a court of competent jurisdiction.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2007).

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  A "final 
decision" is one which was appealable under Chapter 72 of 
title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401 (2007).  Only final 
decisions of the Board are subject to appeal to the Court.  
38 U.S.C.A. § 7266 (West 2002).

The moving party must "set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b); 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (concluding  
that "to raise CUE there must be some degree of specificity 
as to what the alleged error is and . . . persuasive reasons 
must be given as to why the result would have been manifestly 
different").

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed and evaluated 
will not suffice), or the law in effect at the time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245-46 
(1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992).

At the time of the Board's decision in September 2005, the 
evidence of record included the veteran's service medical 
records; his DD Form 214; VA Forms 21-256 dated in September 
1993, and October 2002; the reports of VA medical treatment 
rendered between June 2002 and November 2004; the reports of 
VA medical examinations conducted in November 2002, and 
November 2004; and various written statements submitted by 
the veteran.

As previously noted, to warrant revision of a Board decision 
on the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

With these guidelines in mind, the Board has reviewed the 
claims file to determine whether there was CUE in the 
September 2005 Board decision that denied the movant's claim 
of entitlement to service connection for hairy cell leukemia.  

In an October 2005 letter to the Board, in a June 2006 letter 
to the Board and in previous written statements, the moving 
party discussed some of the evidence that was before the 
Board at the time of the September 2005 decision and 
discussed why it supported service connection.  After 
reviewing the moving party's allegations of error, the Board 
concludes that these simply amount to how the evidence was 
weighed by the Board in its October 2005 decision.  38 C.F.R. 
§ 20.1403(d).  No error of fact or law is shown.

For instance, the Board in its September 2005 decision made 
various material findings of fact including that the service 
medical records were negative for leukemia, that leukemia was 
first shown more than one year after separation, that there 
was no evidence demonstrating exposure to herbicides in 
service and that the existence of a causal nexus between the 
movant's leukemia and any incidence of his service had not 
been demonstrated.  The veteran has not provided any evidence 
to show that he had leukemia in service or within one year of 
service.  While the Board was incorrect in stating that hairy 
cell leukemia is not a form of chronic lymphocytic leukemia, 
the movant has not provided any evidence other than his 
assertions that he was exposed to any herbicidal agents 
during his active service.  Both the Board and the veteran 
agree that the veteran did not have service in the Republic 
of Vietnam.  Furthermore, it was not until his June 2006 
letter that the veteran raised alternate theories of 
causation (creosote, paint thinner, solvents and benzene).  
Thus, the moving party has failed to show error of fact or 
law in the Board decision.  

The moving party's contentions further do not allege an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome (denial 
of service connection for hairy cell leukemia) of the 
September 2005 Board decision.  The moving party is required 
to set forth clearly and specifically why the result would 
have been manifestly different but for the alleged error.  38 
C.F.R. §§ 20.1403(c), 20.1404(b).

The veteran has not discussed or alleged that the Board, in 
its September 2005 decision, did not have the correct facts 
as they were known at the time or the law in effect at the 
time was incorrectly applied.  Although the record considered 
by the Board in September 2005 does show that the veteran has 
been diagnosed with, and treated for, hairy cell leukemia (a 
form of chronic lymphocytic leukemia), the fact that the 
Board did not find that evidence sufficient to grant service 
connection is not CUE.  

The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).

In September 2005, the Board concluded that the movant's 
service medical records did not show manifestations of, or 
treatment for, or diagnosis of, hairy cell leukemia during 
his active military service.  The Board also found that there 
was no medical evidence of hairy cell leukemia within one 
year of service.  The Board specifically considered and cited 
the provisions of 38 C.F.R. §§ 3.303, 3.307 and 3.309 and 
found that there was no causal nexus between service and the 
movant's leukemia - whether on a direct or presumptive basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

The movant has argued that the Board erred in denying service 
connection for leukemia in the September 2005 decision 
because his current hairy cell leukemia is related to 
service, but his assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without competent medical evidence, 
these lay assertions were insufficient for a grant of service 
connection.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the September 2005 Board decision, 
in light of the law and regulations then in effect.  In order 
to find that the September 2005 Board decision was clearly 
and unmistakably erroneous, however, it must be concluded 
that the evidence of record at the time that decision was 
rendered was such that the only possible conclusions based on 
the available evidence of record, was that there was an 
incurrence or aggravation of hairy cell leukemia during the 
movant's active service, that the movant's hairy cell 
leukemia was manifested to a compensable degree within one 
year of his release from active duty or that the movant was 
exposed to herbicidal agents while in service.  Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  Such a conclusion cannot be made 
in this case. 

As noted above, review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  Addressing the merits of the veteran's 
motion, the Board concludes that application of the law to 
the facts in this case is against a finding that CUE was 
committed by the Board in its September 2005 decision.    

After a review of the evidence of record at the time of the 
September 2005 Board decision, and with consideration of the 
moving party's contentions, the Board finds that the 
September 2005 Board decision to deny service connection for 
hairy cell leukemia was adequately supported by the evidence 
then of record and was not undebatably erroneous.  The record 
does not demonstrate that the correct facts, as they were 
known in September 2005, were not before the Board in 
September 2005, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.  For these reasons, the Board 
finds that the Board's September 2005 decision, which denied 
service connection for hairy cell leukemia, is not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the September 2005 
Board decision on the grounds of CUE is denied.


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



